DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a waterborne coating formulation.
Group II, claims 12-14, drawn to an alkyd-containing dispersion.
Group III, claims 15-20, drawn to a coating layer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an alkyd-containing dispersion comprising water and an alkyd-containing polymer selected as one from the group of an acrylic-modified alkyd polymer, a silicone-acrylic-modified alkyd polymer, and a mixture thereof, this technical feature is not a Kim (WO 2015/077677 A1).  Kim discloses a water-borne acrylic-modified alkyd dispersion (P1/L5-10, P13/L23-28).
During a telephone conversation with Lynn Morreale (Reg. No. 32,842) on 03/18/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
	The following documents, foreign patent documents B2 and B3, cited in the information disclosure statement filed on 10/17/2019 were mislabeled.  The correct citation has been provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fasano (US 2010/0166967 A1) in view of McInerney (US 2015/0175818 A1).
Regarding claims 1-2, Fasano discloses an aqueous alkyd emulsion paint (a waterborne coating formulation) [0002].  The composition may comprise plastic pigments, such as ceramic spherical particles, hollow glass particles, ceramic hollow spheres (thermal insulating fillers as recited in claim 2) [0053].  The alkyd of the alkyd emulsion includes acrylic-modified alkyd [0023, 0054]. In Table 1, the alkyd emulsion paint has a weight solids of 53.3 wt%.  Therefore, based on calculations the amount of water is about 46.7 wt% which is within the claimed range.  The amount of the alkyd containing resin is about 29.73 wt% based on calculations which is within the claimed range.  
	However, Fasano does not disclose the coating formation comprises about 2 to about 30 wt% of one or more thermal insulating fillers.  As the fire resistant properties or density of the In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	Regarding claims 3-6 and 9, the alkyd-containing polymer being a silicone-acrylic-modified alkyl polymer is optional.  Therefore, the claimed limitations are met.  
	Regarding claim 7,  Fasano discloses the aqueous alkyd emulsion is added under low shear stirring [0054].  Emulsifiers and dispersants are optional [0054].  Therefore 0 wt% of surfactant(s) is envisaged.
	Regarding claim 8, Fasano discloses emulsifiers or dispersants which are surfactants [0054]. 
	Regarding claim 10, Fasano discloses film-forming or non-film forming waterborne polymers, such as emulsion polymers, colorants, metal effect pigments, transparent effect pigments, luminescent pigments, thermochromic or photochromic pigments, neutralizers, plasticizers, naturally derived plasticizers, antifoaming agents (defoamers), thickeners, biocides 
	Regarding claim 11, Fasano discloses the coating formulations as shown above in claim 1. Fasano acknowledges there is a desire to reduce the level of solvent released by alkyd resins in coatings [0030].
	However, Fasano does not disclose the coating formulation contains volatile organic compounds (VOCs) in a quantity that is less than 150 grams/liter as determined by ASTM D2369-10(2015)e1 test method.  Additionally McInerney teaches the coating composition has a low volatile organic content, such as about 100 grams/liter or less of volatile organics [0058].  McInerney is concerned with coating materials which may include alkyd paint [0003, 0049].  Fasano and McInerney are analogous art concerned with the same field of endeavor, namely coating compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the volatile organic content as per the teachings of McInerney, and the motivation to do so would have been as McInerney suggests such amounts are suitable to achieve a low volatile organic content [0058].  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clark (WO 00/73361 A1) teaches acrylic modified waterborne alkyl or uralkyd dispersions.
Kelly (US 4,692,481) teaches a paint (Abstract).  The pigments include hollow glass spheres (C3/L24-48). The paint includes acrylic alkyd enamel (C3/L57-C4/L17).
Li (CN 105400314 A) teaches a corrosion resistant fluorocarbon resin coating.

Chen (CN 103725124 A) teaches a high heat radiation and insulation material.
Billiani (US 5,698,625) teaches a process for the preparation of water-dilutable air-drying coating binders based on acryl and vinyl modified alkyd resin emulsions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767